DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Preliminary Claim Amendment
2.	The claim amendment filed November 11, 2020 has been entered. Claims 4, 6, 12, 15, 25, 28 and 40 have been amended. Claims 7-11, 18-24, 26-27, 32-37 and 41-46 are cancelled. Claims 1-6 12-17, 25, 28-31 and 38-40 are under consideration in this Office Action. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, and 12-15 are drawn to a method of diagnosing periodontal disease, comprising; a) detecting an altered level of AI-2 in an oral sample; and b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not diagnosed with periodontal disease, classified in G16H 50/30.

II.	Claims 16-17, 25 and 28 are drawn a method of screening compounds, comprising: a) contacting a dental sample comprising oral bacteria with a test compound; and b) measuring the level of AI-2 in said sample, classified in C12Q 1/04.
II.	Claims 29-31 are drawn a method of treating periodontal disease, comprising; a) detecting an altered level of AI-2 in an oral sample;b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not diagnosed with periodontal disease; and administering a treatment for periodontal disease when said altered level of AI-2 are detected. classified in G01N 33/56955.
IV	Claims 38-40 are drawn to a kit, comprising: a) a first reagent for detecting the levels of AI-2 in a first oral sample; and b) a second reagent for detecting the presence of one or more bacteria in said oral sample, classified in G01N 2333/195.
4.	The inventions are distinct, each from the other because of the following reasons:
A) Inventions I and any of II-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the Kit can be used with a method to detect bacteria. Only Group IV requires the use of primers. Therefore, the inventions have be shown to be distinct because the product as claimed can be practiced with another materially different process. Additionally only Group I is drawn to a method of diagnosis, while the other groups are drawn to screening compounds and treating periodontal disease. 


(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their 
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The inventions have acquired a separate status in the art in view of theirdifferent classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different filed of search (e.g. employing different search queries). 
must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JANA A HINES/Primary Examiner, Art Unit 1645